Title: To Thomas Jefferson from William Armistead Burwell, 17 September 1808
From: Burwell, William Armistead
To: Jefferson, Thomas


                  
                     Dr sir, 
                     September 17th 1808—
                  
                  I have Sent you a peice of Woollen Cloth made in the County of Montgomery from the Wool of the Mry. Sheep—spun, wove, full’d & dyed there—
                  I am informed much of this kind of Cloth is made there—for comfort & durability if not elegance it may be compared with the cloth of any country—
                  
                     W A Burwell 
                     
                  
               